DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “climate control unit,” “transport climate control system,” and “transport unit” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record:
“Climate control unit” is interpreted according to the corresponding structure described at para. 0026 of the specification as including at least an evaporator and a condenser, and known equivalents.
“Transport climate control system” is interpreted according to the corresponding structure described at para. 0002 of the specification as including a transport refrigeration system, HVAC system, or known equivalents thereof.
“Transport unit” is interpreted according to the corresponding structure described at para. 0018 of the specification as being a tractor, trailer, truck, container, box-car, bus, etc., and known equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 8, the claim recites “the condenser unit and the evaporator unit.”  However, base claim 1 recites “at least one of a condenser unit or an evaporator unit.”  Accordingly, the limitation of claim 8 should more properly read “the condenser unit or the evaporator unit.”
	As per claim 8, the claim recites the instructions to activate being “independent of ignition of a primary power source.”  However, base claim 1 specifically recites the activation being based on the primary power source being turned off.  Since claim 8 directly contradicts claim 1, it is impossible to examiner claim 8 on the merits at this time.
	As per claim 8, the claim recites “a primary power source.”  However, base claim 1 already recites a primary power source.  It is unclear from the claim language whether these are meant to be the same or different.  The Examiner suggest amending the language of claim 8 to read: “the primary power source.”
	As per claim 17, the claim recites the instructions to activate being “independent of ignition of a primary power source.”  However, base claim 1 specifically recites the activation being based on the primary power source being turned off.  Since this limitation of claim 17 directly contradicts claim 1, it is impossible to examine this limitation of claim 17 on the merits at this time.  The remainder of claim 17 is examined on the merits below.
	As pre claim 17, the claim recites “a primary power source.”  However, base claim 11 already recites a primary power source.  It is unclear from the claim language whether these are meant to be the same or different.  The Examiner suggest amending the language of claim 17 to read: “the primary power source.”
	As per claim 18, the claim recites the instructions to activate being “independent of ignition of a primary power source.”  However, base claim 1 specifically recites the activation being based on the primary power source being turned off.  Since this limitation of claim 18 directly contradicts claim 1, it is impossible to examine this limitation of claim 18 on the merits at this time.  The remainder of claim 18 is examined on the merits below.
	As pre claim 18, the claim recites “a primary power source.”  However, base claim 11 already recites a primary power source.  It is unclear from the claim language whether these are meant to be the same or different.  The Examiner suggest amending the language of claim 18 to read: “the primary power source.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 11-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weyna et al. (US 2021/0268875 A1) in view of Stein (US 6658871 B1).
	As per claims 1 and 11, Weyna et al. disclose a computer readable medium (and controller therefor) storing executable instructions (control code of controller 80 performing algorithms of Figs. 2 and 4, etc.) that, upon execution, prevent a working fluid (refrigerant) from pooling within a climate control unit of a transport control system, although does not teach the specific activation and deactivation condition controls as recited.  Stein discloses a computer-readable medium storing executable instructions (col. 6, lines 25-27, etc.: logic circuits 63 configured and programmed to execute controls of relays 52 and 53) that, upon execution, performs functions comprising: detect fulfillment of at least one activation threshold condition, including a passage of a predetermined amount of time since a primary power source for a vehicle was turned off (col. 2, lines 26-30: after engine shuts off, activates blower relay after a time period such as 10 minutes); activate at least one of a damper or a blower in at least one of a condenser unit or an evaporator unit included in the CCU (activates evaporator blower motor 12) to stir leaked working fluid (this limitation is functional language; any movement of air generated by the blower will have the effect of stirring any working fluid that may have leaked therein); detect fulfillment of at least one de-activation threshold condition and de-activate at least the activated damper or blower (blower is activated for a predetermined time period, so is deactivated at the time threshold of set time period). Stein teaches the instructions being applied to a passenger vehicle for preventing fungus and bacteria, rather than to a transport unit (see interpretation under 35 U.S.C. 112(f), above) to prevent pooling of a working fluid from pooling within a climate-control unit (CCU) of a transport climate control system. Nevertheless, the instructions perform the exact same steps of operating an evaporator fan after a predetermined time period after the primary power source (engine) is shut off.  Further, running the blower generates airflow which, by effect, also helps prevent pooling of any refrigerant within a climate control unit.  Still further, the issues of preventing fungus and bacteria apply equally well to any vehicle HVAC.   Accordingly, it would have been obvious to one of ordinary skill in the art to apply the controls of Stein to the transport unit system of Weyna for the same purpose of preventing fungus and bacteria and, in so doing, also effectively helping prevent refrigerant pooling via the airflow generated by the evaporator fan.
	As per claims 2 and 12, Weyna et al. do not teach wherein the at least one activation threshold condition includes passage of a predetermined amount of time since activation of the at least one of the damper or blower in at least one of the condenser unit or the evaporator unit.  Stein teaches repeating the activation at regular intervals (col. 2, lines 26-30).  Thus, subsequent activations of the fan are based of the time since the previous activation of the evaporator unit fan. It would have been obvious to one of ordinary skill in the art to apply the controls of Stein to the transport unit system of Weyna to similarly operate the fan at regular intervals after the engine is stopped for the same purpose of preventing fungus and bacteria and, in so doing, also effectively helping prevent refrigerant pooling via the airflow generated by the evaporator fan.
	As per claims 3 and 13, Weyna et al. do not teach wherein the predetermined amount of time includes a predetermined number of hours since the damper or the blower in at least one of the condenser unit or the evaporator unit has been previously activated.  Stein teaches the predetermined amount of time includes a predetermined number of hours since the damper or the blower in at least one of the condenser unit or the evaporator unit has been previously activated (col. 2, lines 26-30 teach as an example operating the fan every 10 minutes.  10 minutes is equivalent to .1666 hours, which is the number of hours since the blower was last activated).  It would have been obvious to one of ordinary skill in the art to apply the controls of Stein to the transport unit system of Weyna to similarly operate the fan at regular intervals after the engine is stopped for the same purpose of preventing fungus and bacteria and, in so doing, also effectively helping prevent refrigerant pooling via the airflow generated by the evaporator fan.
	As per claims 4 and 14, Weyna et al. do not teach wherein the predetermined amount of time includes a predetermined number of hours since the primary power source for the transport unit was turned off.  Stein teaches the predetermined amount of time includes a predetermined number of hours since the damper or the blower in at least one of the condenser unit or the evaporator unit has been previously activated (col. 2, lines 26-30 teach as an example operating the fan every 10 minutes after the engine is stopped.  10 minutes is equivalent to .1666 hours, which is the number of hours since the engine was stopped).  Again, it would have been obvious to one of ordinary skill in the art to apply the controls of Stein to the transport unit system of Weyna to similarly operate the fan at regular intervals after the engine is stopped for the same purpose of preventing fungus and bacteria and, in so doing, also effectively helping prevent refrigerant pooling via the airflow generated by the evaporator fan.
	As per claims 5 and 15, Weyna et al. disclose wherein the working fluid includes A2L (para. 0033, line 9).
	As per claim 8, see corresponding rejection under 35 U.S.C. 112(b), above.  Since claim 8 directly contradicts claim 1, it is impossible to examine claim 8 on the merits.  
As per claim 18, see corresponding rejections under 35 U.S.C. 112(b), above, regarding the activation being independent of ignition of the primary power source.  Weyna et al. do not teach wherein the damper or blower is to be activated until a predetermined amount of time has elapsed.  Stein teaches the blower being activated until a predetermined amount of time has elapsed (col. 2, lines 26-30).  Again, it would have been obvious to one of ordinary skill in the art to apply the predetermined time period controls of Stein to the transport unit system of Weyna for the same purpose of preventing fungus and bacteria and, in so doing, also effectively helping prevent refrigerant pooling via the airflow generated by the evaporator fan.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weyna et al. (US 2021/0268875 A1) in view of Stein (US 6658871 B1), and further in view of Hartfield et al. (US 10,422,559 B2).
	As per claim 17, see corresponding rejections under 35 U.S.C. 112(b), above, regarding the activation being independent of ignition of the primary power source.  Weyna et al. do not teach wherein the damper or blower is to be activated until a volume of a gas within either of the condenser unit or the evaporator unit is below a threshold level.  Hartfield et al. teach the concept of using the volume of refrigerant in a condenser as being a proxy for refrigerant leakage (col. 11, lines 23-40; Fig. 2; etc.).  Therefore,  it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the condenser refrigerant level detection of Hatfield et al. as simply a known alternative technique for determining whether a refrigerant leak has occurred for the purpose of providing a control input to control the fan of Weyna et al to mitigate the refrigerant leakage.  Further, since neither Weyna et al., Uehara et al., or Hartfield et al. discuss any ignition status of a primary power source, the controls are considered to be implicitly independent of ignition of a primary power source for the CCU.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8, 11-15, and 17-18  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763